Case 2:18-cv-00010-JCM-VCF Document 71 Filed 11/16/20 Page 1 of 3
Case 2:18-cv-00010-JCM-VCF
Case 2:18-cv-00010-JCM-VCF Document
                           Document 70
                                    71 Filed
                                       Filed 11/09/20
                                             11/16/20 Page
                                                      Page 2
                                                           2 of
                                                             of 3
                                                                3
Case 2:18-cv-00010-JCM-VCF Document 71 Filed 11/16/20 Page 3 of 3




                          11/16/2020
